


Exhibit 10.k.i

 

[g267703kyi001.jpg]

 

June 29, 2009

 

Mr. Richard A. Manoogian

Executive Chairman

Masco Corporation

21001 Van Born Road

Taylor, MI  48180

 

Dear Richard:

 

This letter will confirm our discussions and understandings with regard to your
retirement from a full-time senior executive position with Masco Corporation and
will supersede the letter from Peter A. Dow dated April 3, 2007.  This letter
agreement has the approval of the Organization and Compensation Committee, the
Corporate Governance and Nominating  Committee and the full Board and summarizes
our understandings for going forward.

 

Transition.  Following your retirement as a Masco Corporation employee as of
June 30, 2009, you have agreed to serve, but at the ongoing pleasure of the
Board, as the Company’s non-executive Chairman of the Board.

 

Compensation.  As long as you serve in the capacity as Chairman of the Board,
your compensation will consist of the following:

 

·                  As a non-employee director, you will receive the same
retainer and other compensation as the other non-employee directors.  (You will
not, of course, receive the initial one-time option granted to new non-employee
directors.)

·                  You will also receive an additional cash retainer for your
service as Chairman of the Board at an annual rate of $350,000.

 

Business support.  In order to assist you in discharging your duties as Chairman
of the Board, at no cost to you, the Company will provide for this purpose:

 

·                  Administrative support comparable to that currently provided.

·                  Office space for you and such administrative support
comparable to that currently provided.

·                  Reasonable supporting equipment, supplies, subscriptions and
other services related to the office space occupied by you and your
administrative support comparable to that currently provided.

 

21001 VAN BORN ROAD

TAYLOR, MICHIGAN 48180

313-274-7400

 

--------------------------------------------------------------------------------


 

In addition, to further assist you in discharging such duties, at no cost to
you, the Company will make available use of the Company’s car and driver and use
of Company aircraft.

 

Other benefits.  In addition to the compensation and business support to be
provided above, as long as you serve as Chairman of the Board, the Company will:

 

·                  Provide office space for your personal financial and
administrative staff at the Company’s headquarters and provide reasonable
supporting equipment, supplies, subscriptions and other services related to the
office space occupied by you and such staff, in each case comparable to that
currently provided.

·                  You will reimburse the Company for the full cost of such
space and other items calculated on the same basis as you are currently charged;
and

·                  All such staff will be compensated directly by you (any
personnel currently being compensated by the Company and reimbursed by you to
the Company are to be transitioned to your personal payroll no later than
January 1, 2010).

·                  At no cost to you (other than personal income tax
consequences), make available for your reasonable personal use:

·                  The Company’s car and driver; and

·                  Company aircraft, subject to availability of aircraft and
flight personnel and the priority use of such aircraft and flight personnel for
Company business purposes.

 

After termination of your services as Chairman of the Board, the Company will
continue to provide the following for your personal use, on the terms set forth
below:

 

·                  At no cost to you (other than personal income tax
consequences):

·                  One administrative assistant comparable to that currently
provided.

·                  Office space for you and such administrative assistant,
whether such office space is provided at the Company’s headquarters or elsewhere
as provided below comparable to that currently provided.

·                  Reasonable supporting equipment, supplies, subscriptions and
other services related to the office space occupied by you and such
administrative assistant comparable to that currently provided.

·                  Provided that you reimburse the Company for the full cost
thereof calculated on the same basis as you are currently charged, the Company
will provide:

·                  Office space for your personal financial and administrative
staff, and

·                  Reasonable supporting equipment, supplies, subscriptions and
other services related to the office space occupied by such staff.

·                  Provided that you reimburse the Company for the incremental
cost thereof, the Company will continue to make available for your reasonable
personal use:

·                  The Company’s car and driver; and

·                  Company aircraft, subject to availability of aircraft and
flight personnel and the priority use of such aircraft and flight personnel for
Company business purposes.

·                  All such office space to be provided after termination of
your services as Chairman of the Board will be provided at the Company’s
headquarters, except that if the Company’s headquarters are relocated or if the
Company, in its good faith judgment, determines that any such office space in
the Company’s headquarters is not available for your use (including office space
for you and one personal administrative assistant position), the Company will
assist you in the relocation of such office space elsewhere in the Detroit
metropolitan area that is convenient to you.

 

2

--------------------------------------------------------------------------------


 

·                  The Company’s obligation to provide each of the foregoing 
benefits shall continue only so long as the Company is legally permitted to
provide you with such benefit  and to accept  reimbursement (if the Company is
not legally permitted to provide such benefit or accept reimbursement, the
Company will have no further obligation to make such benefit available or to
compensate you for your loss of the benefit).

 

You understand that future interpretations of Section 409A of the Internal
Revenue Code may result in a delay of six months in your receipt of benefits
under the preceding paragraph.  If that occurs, the Company will make you whole,
to the extent legally permitted, for the temporary loss of such benefits.

 

If the understandings expressed above conform with your own understanding of the
results of our discussions, please sign and return a copy of this letter to us,
at which time it will become an agreement binding upon you and the Company and
the Company’s successors and assigns.

 

Agreed:

 

 

/s/ RICHARD A. MANOOGIAN

 

MASCO CORPORATION

Richard A. Manoogian

 

 

 

 

 

 

 

By:

/s/ MARY ANN VAN LOKEREN

 

 

Mary Ann Van Lokeren

 

 

Chair,

 

 

Organization and Compensation Committee

 

 

 

 

 

By:

/s/ VERNE G. ISTOCK

 

 

Verne G. Istock

 

 

Presiding Director,

 

 

Masco Corporation Board of Directors, and

 

 

Chair,

 

 

Corporate Governance and Nominating Committee

 

3

--------------------------------------------------------------------------------
